Myrick, J.
The Act of March 14th, 1883, to establish a uniform systemof county and township governments, section 25, subd. 14, repealed section 4048 Political Code, at least so far as the latter required the bonds to refer to the Political Code, and directed that bonds should refer to it (the Act of 1883). Without considering any question as to the validity of bonds reciting their issue under the Political Code, it is sufficient to say that the Act of March 14th, 1883, gives the form of the bonds, and the defendants should not be compelled to take them, unless they are in conformity with that act. The former class of bonds might, perhaps, be good, as against the county, in the hands of a purchaser, but the defendants should not be compelled to take any risk. They are justified in standing on the form prescribed in the Act of 1883.
Judgment reversed, and cause remanded.
Morrison, C. J., Thornton, J., and McKinstry, J., concurred.